IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STEVEN BURDA,                     : No. 373 MAL 2017
                                  :
                Petitioner        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
           v.                     :
                                  :
                                  :
MARY CUSHING DOHERTY, ESQUIRE,    :
JOO Y. PARK, ESQUIRE, ANDREW W.   :
FERICH, ESQUIRE, AND HIGH SWARTZ, :
LLP,                              :
                                  :
                Respondents       :


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of November, 2017, the Petition for Allowance of

Appeal, and Application to Compel Superior Court of PA for Compliance to Pa.R.A.P.

1925(d), to File of Record an Opinion of the Reasons for the Order are DENIED.